         Case 1:18-cv-11894-ER Document 37 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIBORIO IRIARTE MATEOS, on
behalf of himself and other similarly
situated,
                              Plaintiﬀ,                        ORDER
                – against –                               18 Civ. 11894 (ER)

SNZ GROUP INC. doing business as
Café 86, et al.,
                              Defendants.


RAMOS, D.J.:

         On March 13, 2020, the parties informed the Court that they had reached a

settlement. �ey are directed to submit their settlement to the Cout for approval by

November 1, 2020. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 200 (2d

Cir. 2015).


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
